Only three alleged errors are assigned or argued. I shall state my views on each of them seriatim. (1) Alleged insufficiency of the evidence: As to this, a reading of the record discloses ample evidence to not only justify the court in submitting the case to the jury, but also to sustain a verdict of guilty. The only seriously disputed question is the identity of the person responsible for the death of the deceased. Defendant's conduct and statements alone are sufficient to support the finding that he was the one concerned in the collision which resulted in death. (2) The court did not err in rejecting the testimony of Zackerson as to what Maloney said to him. There was no such showing of spontaneity as to require a holding by the trial court that Maloney's statement was part of the res gestae. (3) On the question of instructions, the only error assigned and discussed is the refusal of the court to give defendant's requested instructions Nos. 3 and 4. The reason given for alleging error is that the jury were not instructed plainly enough that they all must agree on one or more of the acts alleged as constituting the crime. There was no point made regarding the sufficiency of the information and no exception taken or error assigned to any of the instructions as given. The requested instructions are far from models of clarity and accuracy, and, as pointed out by Mr. Justice LARSON in his opinion, were properly refused. True, the instruction given might have been more artistically worded, but no juror would be misled by it. Read in connection with the whole charge, the instruction sufficiently conveys the information that the jurors should unite in finding the existence *Page 378 
of one or more of the acts charged before a verdict of guilty could be returned.
The record being free from error, the judgment of conviction should be affirmed.